Citation Nr: 1223625	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  00-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 1994 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 1999 Travel Board hearing before the undersigned Veterans Law Judge at the San Antonio VA office.  A transcript is associated with the claims folder.

In May 2000, the Board denied service connection for a psychiatric disability on the basis that it was not a well-grounded claim, and denied service connection for PTSD on the merits.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated November 26, 2002, granted a Joint Motion for Remand (Joint Motion).  In part, the Court found that the Board failed to provide adequate reasons and bases for its evaluation of the medical evidence and the Veteran's competency to provide a medical opinion in view of his medical training.  

The appeal was again before the Board in November 2003.  The Board remanded the claims for additional procedural and evidentiary development.  

In March 2007, the Board denied service connection for a psychiatric disorder because the evidence of record failed to demonstrate that the Veteran had a current diagnosis of PTSD, or that the Veteran's current acquired psychiatric disorders were related to service.  The Veteran appealed to the Court, and in a March 2009 Memorandum Decision, the Court vacated the Board's March 2007 decision and found that the Board did not address the applicability of the presumption of soundness, failed to provide adequate reasons and bases for assigning less probative weight to favorable evidence, and failed to explain why probative weight was assigned to evidence based on an inaccurate factual premise.  

In November 2009, the Board remanded the claim for further evidentiary development.  Specifically, the Board directed that the Veteran be afforded a neuropsychiatric examination that addressed the questions of whether he had a current mental disorder that resulted from a mental disorder that was superimposed upon the preexisting personality disorder, or whether any other preexisting neuropsychiatric disorder (other than the personality disorder) was aggravated by active service.  

The Veteran was subsequently afforded a VA examination in February 2010, and the Board denied service connection for an acquired psychiatric disorder to include PTSD in August 2010.  The Veteran appealed the Board's decision to the Court, and the Court granted a Joint Motion in September 2011.  The Joint Motion vacated the Board's August 2010 decision, and remanded the case for compliance with instructions provided in the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The September 2011 Joint Motion indicates that the Board's August 2010 decision failed to consider an August 2005 rating decision which granted service connection for generalized anxiety disorder.  Specifically, the Joint Motion indicated that the Board should have discussed whether or not the August 2005 rating decision was promulgated.  

The claims file includes a copy of the August 2005 rating decision granting service connection for generalized anxiety disorder; however, the first page of the decision has a large "X" drawn on it, and a handwritten note on the corner of the first page indicates that the rating decision was not promulgated.  A September 2005 report of contact indicates that the decision review officer contacted the Veteran's then-counsel and informed him of the "large retro," which the record indicates would total over $249,000.  The claims file also includes a September 2005 letter from the Houston RO informing the Veteran that a favorable decision was made on his claim granting a 100 percent rating for generalized anxiety disorder and of his monthly entitlement amount.  However, there is also a large "X" handwritten over the first page of that letter.  In addition, there is a typed note from "Renaye" to "Larry" regarding "this 250k retro case" that indicates that "Renaye" and "Steve Bernard" reviewed the claim and decided that a new examination from a different VA examiner should be obtained.  Consequently, a new VA examination was obtained in December 2005, and the Board denied the claim for service connection for a psychiatric disability in its March 2007 decision.  

The Board finds that additional information is needed in order to make a determination as to whether the August 2005 rating decision was promulgated.  Specifically, the RO should provide a written narrative, to be associated with the claims file, which explains the bases for its apparent conclusion that the August 2005 rating decision was not promulgated.  

Next, the September 2011 Joint Motion concludes that the February 2010 VA examination did not provide a clear opinion with supporting rationale.  The 2010 VA examiner found that, while it is possible that the Veteran's military experience aggravated his preexisting anxiety, depressive, and sleep symptoms, it is more likely than not that his current psychiatric symptoms are a continuation of his preexisting conditions.  The Board finds that a new VA examination is necessary to determine whether there was any permanent worsening of the Veteran's preexisting psychiatric conditions as a result of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a written narrative explaining the basis or bases for its apparent conclusion that the August 2005 rating decision was not promulgated.  Any development deemed necessary should be undertaken, including but not limited to interviews of the specific people involved in the writing of the August 2005 rating decision and the decision not to promulgate it.  The written narrative should be associated with the claims file, along with any supporting documentation.

2.  Schedule the Veteran for a VA psychiatric examination to determine the causation or etiology of his current psychiatric disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current psychiatric disorders, if any.   

b.  Next, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a psychiatric disorder (to include personality disorders) which pre-existed his entrance into military service in 1966?  If so, what was the nature of such disability?  

In answering this question, the examiner should specifically address the documentation of a history of sleeping disturbances, mild depression, anxiety reaction, and transient personality disorder on the November 1965 enlistment examination report.    

c.  If it is the examiner's opinion that there was a psychiatric disorder (that is not a personality disorder) which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting psychiatric disorder was not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the documentation of visits to the psychiatric clinic between January and March 1967, as well as the March 1967 psychiatric evaluation at which passive aggressive personality was diagnosed and the April 1967 separation examination at which the Veteran reported trouble sleeping and nervous trouble.
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that there was a personality disorder which pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the current psychiatric disorder(s) is not the result of a disease or injury superimposed upon the preexisting personality disorder during or as a result of active service?    

In answering these questions, the examiner should again specifically comment on the documentation of visits to the psychiatric clinic between January and March 1967, as well as the March 1967 psychiatric evaluation at which passive aggressive personality was diagnosed and the April 1967 separation examination at which the diagnosis of a personality disorder was confirmed.

e.  If it is the examiner's opinion that the Veteran's current psychiatric disorder did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed psychiatric disorder(s) was incurred during or caused by active service?  

Again, the examiner should comment on the documentation of visits to the psychiatric clinic between January and March 1967, as well as the March 1967 psychiatric evaluation at which passive aggressive personality was diagnosed and the April 1967 separation examination at which the Veteran reported trouble sleeping and nervous trouble.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
f.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disorder.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


